WICKER, Judge.
This case is before us on a remand order1 from the Louisiana Supreme Court. Virgil v. Amer. Guarantee & Liability Ins., 514 So.2d 1169 (La.1987). The November 20, 1987 order requires that the case “be argued before a panel of at least five judges. See La. Const, art. 5 section 8(B).” Id. We now render an opinion in conformity with the order.
The facts of this worker’s compensation claim are clearly set forth in both the ma*1260jority and concurring and dissenting opinions previously rendered by this court in Virgil v. Amer. Guarantee & Liability Ins., 503 So.2d 45 (La.App. 5th Cir.1987) and Virgil v. Amer. Guarantee & Liability Ins., 512 So.2d 1235 (La.App. 5th Cir.1987).
After a reconsideration of the case we now adopt the concurring and dissenting opinion in Virgil v. Amer. Guarantee & Liability Ins., 512 So.2d 1235 (La.App. 5th Cir.1987) (Wicker, J., concurring in part and dissenting in part) as our majority opinion. Accordingly, following the earlier mandate of the Louisiana Supreme Court to review the record in light of the manifest error standard, Virgil v. Amer. Guarantee & Liability Ins., 507 So.2d 825 (La.1987), and finding no manifest error, we affirm the judgment of the trial court.
AFFIRMED.
KLIEBERT, DUFRESNE and GOTHARD, JJ., concur.

. This is an opinion rendered after a second remand order from the Louisiana Supreme Court. Our first opinion is found at Virgil v. Amer. Guarantee & Liability Ins., 503 So.2d 45 (La.App. 5th Cir.1987). Thereafter, the Louisiana Supreme Court issued its first remand order with instructions to examine the record in light of the manifest error standard in Virgil v. Amer. Guarantee & Liability Ins., 507 So.2d 825 (La. 1987). Accordingly, we rendered a second opinion in compliance with the order in Virgil v. Amer. Guarantee & Liability Ins., 512So.2d 1235 (La.App. 5th Cir.1987). Following our second opinion at 512 So.2d 1235, the Louisiana Supreme Court granted writs and ordered a second remand with instructions that the matter be heard before a panel of at least five judges in Virgil v. Amer. Guarantee & Liability Ins., 514 So.2d 1169 (La.1987).